BRADLEY, Circuit Justice.
The land In question in the cause was seized for confiscation under the acts of August 6, 1S61 (12 Stat. 319), and July 17, 1862 (12 Stat. 5S9). The information alleges that it had been conveyed to the Confederate States government for the purpose of aiding the insurrection. If this were the case, it became the property of the United States government by right of conquest, ipso facto; that government succeeding to all the property held by the Confederate States government. The United States needed no proceedings for confiscation or forfeiture. They had plenary title and right of possession, if not actual possession, without any such proceedings. It cannot be presumed that- congress intended to authorize a proceeding to forfeit or confiscate the government’s own property, and divide the proceeds with the informer. Such a proceeding must be regarded as supererogatory and void.
The judgment is reversed.